DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/603,661 filed 08 October 2019. Claims 12-22 pending. Claims 1-11 canceled.

Allowable Subject Matter
Claims 12-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
A method for operating a drive train of a motor vehicle, wherein the drive train includes at least a first shaft and a second shaft, a first clutch having at least one first friction surface pairing, and an electric drive, the first shaft and the second shaft being coupleable to one another via the at least one first friction surface pairing, wherein for cooling the first clutch, a fluid is used via which a drag torque of the first clutch is influenced after the first clutch is disengaged, the method comprising: a) rotating the first shaft and the second shaft when the first clutch is at least partially engaged; b) disengaging the first clutch; and c) accelerating the first shaft by means of the electric drive and discharging the fluid from an area of the at least one first friction surface pairing; wherein the drag torque of the first clutch is reduced by an accelerated discharge of the fluid.
Claim 19:
A drive train for a motor vehicle, comprising at least a first shaft and a second shaft, a first clutch having at least one first friction surface pairing, and an electric drive, the first shaft and the second shaft being coupleable to one another via the at least one first friction surface pairing, wherein the drive train is configured and suitable for carrying out a method that includes: a) rotating the first shaft and the second shaft when the first clutch is at least partially engaged; b) disengaging the first clutch; and c) accelerating the first shaft by means of the electric drive and discharging the fluid from the area of the at least one first friction surface pairing; wherein a drag torque of the first clutch is reduced by an accelerated discharge of the fluid.
Regarding claims 12, and 19, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the method steps a) – c) require a disengagement of a clutch between two shafts and then acceleration of one of the shafts by an electric motor to discharge fluid from the clutch to reduce the drag torque of the clutch. The prior art of record fails to establish the unique method steps set forth in combination with the remaining limitations. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 27 October 2021 with respect to page 5 has been fully considered and are persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659